EXHIBIT 10.3
 
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), is made, effective as of the
16th day of September, 2008 (hereinafter the “Date of Grant”), between United
Fuel & Energy Corporation, a Nevada corporation (the “Company”), and William C.
Bousema (the “Participant”).
 
RECITALS:
 
WHEREAS, the Company has adopted the United Fuel & Energy Corporation 2005
Equity Incentive Plan (the “Plan”), pursuant to which awards of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), may be
granted; and
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders to grant to the Participant
an award of shares of Common Stock as a grant of Restricted Stock under the
Plan, subject to the terms set forth herein.
 
NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
 
1.  Grant of Restricted Stock.  The Company hereby grants to the Participant on
the Date of Grant 150,000 shares of Common Stock (the “Award”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan. 
The Award shall vest in accordance with Section 3 hereof.
 
2.  Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall have final authority
to interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be final, binding and
conclusive upon the Participant and his legal representative in respect of any
questions arising under the Plan or this Agreement.
 
3.  Terms and Conditions.
 
(a)  Restrictions.  The shares of Common Stock comprising the Award granted
hereunder (the “Award Shares”) may not be sold, pledged or otherwise transferred
(other than by will or the laws of decent and distribution or as otherwise
permitted by the Committee) and may not be subject to lien, garnishment,
attachment or other legal process. 
 
(b)  Vesting.  The Award shall vest in twelve equal quarterly installments on
the last day of each calendar quarter beginning on December 31, 2008. In order
for Award Shares to vest under this Agreement, the Participant must be
continuously serving as an employee of the Company from the Date of Grant
through the date of vesting. As soon as practicable following each vesting date,
the Company shall deliver to the Participant a stock certificate representing
the vested Award Shares.
 
1

--------------------------------------------------------------------------------


 
(c)  Escrow of Shares. During the period of time between the Date of Grant and
the earlier of each vesting date or the date on which any Award Shares are
forfeited (the “Restriction Period”), the Award Shares shall be registered in
the name of the Participant and held in escrow by the Company, and the
Participant hereby agrees to provide one or more stock powers in substantially
the form attached hereto as Exhibit A endorsed by the Participant in blank
corresponding to each stock certificate representing the Award Shares. Upon
vesting of any Award Shares, a certificate representing the vested Award Shares
shall be delivered to the Participant as promptly as practicable following such
vesting date and the Company will destroy the stock power corresponding to the
certificate representing such vested Award Shares.
 
(d)  Effect of Termination of Services as an Employee. If the Participant’s
service as an employee of the Company is terminated (i) by the Company for Cause
(as the term “Cause” is defined in that certain Employment Agreement between the
Company and the Participant dated the date hereof (the “Employment Agreement”)),
or (ii) by the Participant without Good Reason (as the term “Good Reason” is
defined in the Employment Agreement), then any unvested Award Shares shall be
immediately forfeited without further consideration to the Participant and the
Company may use the stock powers corresponding to each stock certificate
representing all unvested Award Shares to transfer record ownership of all such
unvested Award Shares from the Participant to the Company or third party, in the
Company’s sole discretion. If the Participant’s service as an employee of the
Company is terminated (i) by the Company without Cause (as the term “Cause” is
defined in the Employment Agreement), (ii) by the Participant for Good Reason
(as the term “Good Reason” is defined in the Employment Agreement), (iii) upon
the Participant’s death, or (iv) upon the Participant’s Disability (as the term
“Disability” is defined in the Employment Agreement), then any unvested Award
Shares shall immediately vest and the Company shall deliver to the Participant
(or, in the event of Participant’s death, the Participant’s estate) the stock
certificates representing the vested Award Shares.
 
(e)  Section 83(b) Election. Participant understands that, under Section 83 of
the Internal Revenue Code (the “Code”), the difference between the fair market
value of the Award Shares as of the Date of Grant and their fair market value at
the time any forfeiture restrictions applicable to such shares lapse may be
reportable as ordinary income at that time. Participant understands that
Participant may elect to be taxed at the time the Award is granted hereunder to
the extent of the full fair market value thereof as of the Date of Grant rather
than when and as such Award Shares cease to be subject to forfeiture, by filing
an election under Section 83(b) of the Code with the Internal Revenue Service
within 30 days after the Date of Grant. If it is likely that the fair market
value of the Award Shares at the time any forfeiture restrictions lapse will
exceed the fair market value thereof as of the Date of Grant, the election may
avoid adverse tax consequences in the future. Participant understands that the
failure to make this filing within said 30-day period will result in the
recognition of ordinary income by Participant (in the event the fair market
value of the Award Shares increases after the Date of Grant) as the forfeiture
restrictions lapse. PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE
RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION
83(B), EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON PARTICIPANT’S BEHALF.
 
(f)  Rights as a Stockholder. The Participant is entitled to receive all
dividends and other distributions made with respect to the Award Shares
registered in his or her name and is entitled to vote or execute proxies with
respect to such Award Shares registered in his or her name, unless and until the
Award Shares are forfeited pursuant to Section 3(d) above. Upon and following
the vesting date, the Participant shall be the record owner of the Award Shares
unless and until such shares are sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a common stockholder of the Company. 
Prior to the vesting date, the Participant shall not be deemed to be the owner
of the Award Shares.
 
2

--------------------------------------------------------------------------------


 
(g)  Compliance With Securities Laws; Internal Revenue Code Section 409A.   The
Company will not be required to issue any shares of Common Stock pursuant to
this Agreement if, in the opinion of counsel for the Company, such issuance
would violate the Securities Act of 1933, as amended, or any other applicable
federal or state securities laws or regulations. Prior to the issuance of any
shares pursuant to this Agreement, the Company may require that the Participant
(or the Participant’s legal representative upon the Participant’s death or
disability) enter into such written representations, warranties and agreements
as the Company may reasonably request in order to comply with applicable
securities laws or with this Agreement. The Company may also delay issuance of
shares of Common Stock hereunder to the extent set forth in Treasury Regulation
Section 1.409A-2(b)(7).
 
4.  Miscellaneous.
 
(a)  Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery. All such notices, demands and other communications
shall be deemed to have been duly given when delivered by hand, if personally
delivered; when delivered by courier, if delivered by commercial courier
service; five (5) business days after being deposited in the mail, postage
prepaid, if mailed; and when receipt is mechanically acknowledged, if
telecopied.
 
(b)  Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
 
(c)  No Rights to Continued Service. Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Subsidiaries or shall interfere with or restrict in any way the right of the
Company or its Subsidiaries, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
 
(d)  Bound by Plan. By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.
 
(e)  Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
 
(f)  Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersedes all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same is in writing and
signed by the parties hereto.
 
3

--------------------------------------------------------------------------------


 
(g)  Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Nevada.
 
(h)  Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
(i)  Electronic Signatures. Delivery of a copy of this Agreement bearing an
original signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature. “Originally
signed” or “original signature” means or refers to a signature that has not been
mechanically or electronically reproduced.
 
[Remainder of page intentionally left blank; signature page to follow]
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day first written above.
 

       
UNITED FUEL & ENERGY CORPORATION
 
   
   
    By:   /s/ Frank P. Greinke  

--------------------------------------------------------------------------------

Frank P. Greinke   Chief Executive Officer

 
 

        /s/ William C. Bousema  

--------------------------------------------------------------------------------

WILLIAM C. BOUSEMA           

 
[Signature page to Restricted Stock Agreement]
 
5

--------------------------------------------------------------------------------

